Title: To George Washington from Timothy Pickering, 30 July 1796
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          Department of State July 30. 1796.
        
        With very sincere pleasure I announce to you the ratification of the treaty with Spain. I received the ratified copy this day by the mail from New-York, with a certificate signed by the Prince of Peace and Mr Rutledge of the exchange of the ratifications, as on the 25th of April. I do not know why the certificate and the ratification on the part of Spain bear that date; for the treaty ratified by the Executive of the U. States did not get to Mr Rutledge’s hands until the third of May; unless it was to bring the transaction within the six months allowed by the treaty for the exchange of the ratifications: the treaty having been signed on the 27th of October.
        A letter, also recd to-day, from Mr Simpson, our Consul at Gibraltar, dated the 18th of June, mentions that he had been alongside a Swedish brig from Algiers, which she left on the 7th and tells the unwelcome news that the plague had broken out in that city; 15 to 20 dying in a day, agreeably to the bill of health from Consul Skjoldebrand: but the master of the brig assured Mr Simpson that no American or other captive had then fallen a victim to it. The Swedish Captain said also that Mr Donaldson had not returned from Leghorn when he left Algiers—June 7th. I am most respectfully sir, yr obt servt
        
          Timothy Pickering
        
       